DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         BONNIE JEAN PLATT,
                              Appellant,

                                    v.

                         MINOR J. PLATT, JR.,
                              Appellee.

                             No. 4D13-1578

                             [May 13, 2015]

   Appeal and cross-appeal from the Circuit Court for the Nineteenth
Judicial Circuit, Indian River County; Paul B. Kanarek, Judge; L.T. Case
No. 312011DR 001208FR.

  Amy D. Shield and Roger Levine of Amy D. Shield, P.A., Boca Raton,
and Sullivan & Sullivan, Vero Beach, for appellant/cross-appellee.

  Billie Jo Hopwood of Platt Hopwood, Melbourne, for appellee/cross-
appellant.

PER CURIAM.

   Bonnie Jean Platt (“appellant”) appeals the trial court’s final judgment
of dissolution of marriage. Minor J. Platt (“appellee”) cross-appeals the
same judgment. The main issue at trial concerned whether non-marital
property owned by appellee should be included in the equitable
distribution of marital assets due to appellant’s contributions to the
property during the marriage.

   After the case was filed, the appellant took jewelry and appellee’s guns
from the house and sold them. Based on the evidence presented the
court found that the value of the guns was $6,500.00, with the jewelry
valued at $6,200.00. The trial court then incorporated the total value
appellant received from these sales into her equalizing amount of the
equitable distribution, but made no finding that appellant engaged in
intentional misconduct when she sold the jewelry and the guns.
  This court has previously held:

         As a general rule, “it is error to include in the equitable
     distribution scheme assets or sums that have been
     diminished or depleted during the dissolution proceedings.”
     Tillman v. Altunay, 44 So. 3d 1201, 1203 (Fla. 4th DCA
     2010) (quoting Bush v. Bush, 824 So. 2d 293, 294 (Fla. 4th
     DCA 2002)). Only where there is “evidence of the spending
     spouse’s intentional dissipation or destruction of the asset,
     and the trial court . . . make[s] a specific finding that the
     dissipation resulted from intentional misconduct” can that
     dissipated asset be included within the equitable
     distribution. Roth v. Roth, 973 So. 2d 580, 585 (Fla. 2d DCA
     2008). Intentional misconduct is demonstrated by evidence
     that the marital funds were used for one party’s “own benefit
     and for a purpose unrelated to the marriage at a time when
     the marriage is undergoing an irreconcilable breakdown.” Id.
     (quoting Romano v. Romano, 632 So. 2d 207, 210 (Fla. 4th
     DCA 1994)).

Zvida v. Zvida, 103 So. 3d 1052, 1055 (Fla. 4th DCA 2013) (alteration in
original).

   Both parties have conceded on appeal that the trial court erred by
distributing these values to appellant in the equitable distribution
because the items were sold to pay reasonable living expenses that
stemmed from debts incurred during the marriage and the pendency of
the dissolution.

   Therefore, we remand this case back to the trial court to recalculate
the equitable distribution of the parties’ assets and liabilities in
accordance with this concession of error. Specifically, $6,500.00 should
be deducted from appellant’s share for the sale of appellee’s guns, and
$6,200.00 should be deducted for the sale of the jewelry. We affirm the
court’s final judgment in all other respects.

  Affirmed in part, Reversed in part and Remanded.

DAMOORGIAN, C.J., TAYLOR and KLINGENSMITH, JJ., concur.

                          *         *        *

  Not final until disposition of timely filed motion for rehearing.


                                    2